NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

ANTONY VON DER MUHLL KOSTALAS,
                                                        Civil Action No. 15-3394 (JMV)
                  Plaintiff,

v.                                                                 OPINION

WILBUR ROSS, Secretary, United States
Department of Commerce,

                  Defendant.


John Michael Vazquez, U.S.D.J.

       This matter comes before the Court by way of Defendant Wilbur Ross’ 1 motion for

summary judgment, pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1.

(ECF No. 84). Plaintiff Antony Von Der Muhll Kostalas filed opposition and Defendant replied.

(ECF Nos. 85, 87). The Court decides this matter without oral argument pursuant to Federal Rule

of Civil Procedure 78. For the reasons set forth below, the Court grants Defendant’s motion.




1
  Pursuant to Federal Rule of Civil Procedure 25(d), Secretary Ross is automatically substituted
for his predecessor, Penny Pritzker.
                                     I.      BACKGROUND 2

       Plaintiff has worked in the area of international trade for around forty years and holds a

bachelor’s degree in international economics and a master’s degree in economics. (Pl.’s SMF ¶

1). From 1980 until February 21, 2012, Plaintiff worked for the United States Department of

Commerce (“Commerce”), holding various positions over the years. (Def.’s SMF ¶ 1; Pl.’s SMF

¶¶ 3–4). Starting in February 2003, and continuing until the end of his employment with

Commerce, Plaintiff worked as a trade specialist in the Newark office of Commerce’s International

Trade Administration (“the ITA”). (Def.’s SMF ¶¶ 3–4; Pl.’s SMF ¶ 4). As a trade specialist,

Plaintiff was tasked with growing and developing the export opportunities of the United States.

(Def.’s SMF ¶ 5).

       Plaintiff has suffered from obsessive compulsive disorder (“OCD”) for most of his life.

(Def.’s SMF ¶ 2). Though Plaintiff has received treatment for his OCD symptoms since 1977, he

did not inform Commerce or the ITA of the OCD until April 2010. (Id.; Pl.’s SMF ¶ 11).

        Defendant states in his brief, and Plaintiff does not contest, that trade specialists were

evaluated by their supervisors and given a performance rating that ranged from “Level 1,”

representing the lowest score, to “Level 5,” representing the highest score. (ECF No. 84-1 at 4).

The employee evaluation records for Plaintiff only go back as far as fiscal year 2007–2008, in

which Plaintiff received a Level 2 overall performance rating. (Def.’s SMF ¶¶ 6, 9). It is




2
 This background is taken from the parties’ statements of material facts, pursuant to Local Civil
Rule 56.1. (ECF No. 84-46, Defendant’s Statement of Material Facts (“Def.’s SMF”); ECF No.
86 at 1–28, Plaintiff’s Response to Defendant’s Statement of Material Facts; ECF No. 86 at 29–
57, Plaintiff’s Counter-Statement of Material Facts (“Pl.’s SMF”); ECF No. 87-5, Defendant’s
Response to Plaintiff’s Counter-Statement of Material Facts). To the extent that Plaintiff admits
to any material facts as stated by Defendant, the Court cites only to “Def.’s SMF” and the relevant
paragraph number. To the extent that Defendant does not contest facts asserted by Plaintiff, the
Court refers to “Pl.’s SMF” and the relevant paragraph number.
                                                2
uncontested that Plaintiff exceeded Commerce’s expectations in fiscal year 2007–2008 regarding

new client development and client counseling sessions, but that Plaintiff failed to meet his other

obligations. (Def.’s SMF ¶ 8). For example, Plaintiff completed only 23 out-of-office visits when

he was expected to complete 100. (Id.). Plaintiff also failed to meet certain administrative

obligations, such as submitting travel vouchers on time or completing office inventories. (Id.).

Plaintiff admitted that he did not take steps to improve his performance after he received the Level

2 rating in 2008. (Def.’s SMF ¶ 10; ECF No. 86 ¶ 10). Instead, Plaintiff filed a grievance

challenging the Level 2 performance rating, which was reviewed and denied by the ITA. (Def.’s

SMF ¶¶ 11–12).

        On December 18, 2008, Plaintiff was involved in a car accident and suffered injuries to his

shoulder and neck. (Def.’s SMF ¶¶ 13–14). As a result of the accident, Plaintiff was unable to

work for three months and, upon his return to the office, was unable to fully perform his duties.

(Def.’s SMF ¶¶ 14–15; Pl.’s SMF ¶ 19). In May 2009, Plaintiff received a mid-year review

covering October 2008 to April 2009, which showed that he failed to meet “several critical

elements of his performance plan,” such as “customer service, client results, and resource

management,” and that he also did not comply with the routine tasks requested by supervisors.

(Def.’s SMF ¶¶ 16–18). Plaintiff did not challenge this evaluation, but claims that the mid-year

review failed to consider that he was absent from work for three months due to the 2008 car

accident. (Def.’s SMF ¶ 19; ECF No. 86 ¶ 16).

        In June 2009, Joel Reynoso, Plaintiff’s supervisor and the director of the Newark office of

the ITA, issued Plaintiff an official letter of reprimand, criticizing Plaintiff’s refusal to take notes

in a meeting, errors in filling out travel vouchers, and tardiness in entering his time and completing

projects. (Def.’s SMF ¶¶ 20–21, 51). Reynoso concluded the letter by providing Plaintiff with



                                                   3
information on how to receive help if he was experiencing personal or other issues that contributed

to his unsatisfactory work performance. (Def.’s SMF ¶ 24). Plaintiff did not challenge or respond

to the letter in any way and did not, at that time, disclose that he had OCD. (Def.’s SMF ¶ 25).

Plaintiff received another Level 2 performance rating for fiscal year 2008–2009. (Def.’s SMF ¶

28).

       On March 2, 2010, Plaintiff was involved in another car accident and suffered in hearing

loss, neck and back injuries, and an aggravation of his OCD symptoms. (Def.’s SMF ¶¶ 29–30).

When Plaintiff returned to work in May 2010, according to Defendant, he was absent at least once

a week for medical appointments. (Def.’s SMF ¶ 31). Plaintiff contests this description and states

that he was permitted to work less than full time so that he could attend his medical appointments.

(ECF No. 86 ¶ 31). Regardless, Plaintiff concedes that his physical injuries from the 2010 car

accident had such a devastating impact on his OCD that it greatly affected his ability to perform

various aspects of his job. (Def.’s SMF ¶¶ 31–33; ECF No. 86 ¶¶ 32–33).

       In light of the 2010 car accident, Reynoso reduced Plaintiff’s end-of-year requirements.

(Def.’s SMF ¶ 37). Though it is disputed whether these reductions were proportionate to account

for Plaintiff’s approved absences, the parties agree that Reynoso nearly halved Plaintiff’s required

counseling sessions, out-of-office visits, and expected export successes. (Def.’s SMF ¶¶ 38–40;

ECF No. 86 ¶ 37). Nevertheless, Plaintiff failed to meet these reduced quotas for fiscal year 2009–

2010. (Def.’s SMF ¶¶ 38–40). Specifically, Plaintiff completed (1) one out of the required fifty-

eight out-of-office visits; (2) forty out of the required 116 counseling sessions; and (3) nine out of

the required sixteen expected export successes. (Id.). In his annual review, Reynoso noted that

Plaintiff had good customer service skills and rapport with clients, but that he continued to fail at

completing administrative requirements. (Def.’s SMF ¶¶ 41–42). Based on these reviews,



                                                  4
Plaintiff again received a Level 2 performance rating for fiscal year 2009–2010. (Def.’s SMF ¶

43).

       Due to Plaintiff’s alleged “repeated failures to meet his administrative obligations,”

Reynoso issued a letter on December 13, 2010 recommending that Plaintiff be suspended for three

days. (Def.’s SMF ¶ 44). In the letter, Reynoso wrote that Plaintiff failed to timely validate his

time and attendance even though he was reminded on several occasions between April 2010 and

November 2010 to do so. (Def.’s SMF ¶ 45). Reynoso also pointed out in his letter that Plaintiff

was previously reprimanded in June 2009 for the same problem of failing to properly submit his

time and attendance.      (Id.).   Plaintiff opposed the proposed suspension with a written

memorandum, but did not include a reference to his OCD, a request for an accommodation, or an

allegation that the suspension was discriminatory. (Def.’s SMF ¶¶ 48–49). The ITA accepted and

implemented the proposed suspension. (Def.’s SMF ¶ 50).

       From January 2011 to April 2011, Reynoso temporarily left the ITA’s Newark office for a

training program. The director of a nearby office of the ITA, Joan Kanlian, served as the acting

director of the Newark office. (Def.’s SMF ¶ 51). During her time as acting director, Kanlian

observed that Plaintiff “had very little or no productivity in [the ITA’s] key areas of output” and

recommended that Plaintiff be put on a performance improvement plan (“PIP”). (Def.’s SMF ¶¶

52–53). On February 7, 2011, Kanlian contacted the human resources department for guidance on

how to implement an effective PIP for Plaintiff. (Def.’s SMF ¶ 53). Defendant claims that

Kanlian, Reynoso, personnel from the human resources department, and an attorney with

Commerce’s Office of General Counsel then drafted a PIP for Plaintiff over a three-month period.

(Def.’s SMF ¶ 54). Plaintiff contests this assertion, and claims that the decision to issue Plaintiff

a PIP was not made until after his April 26, 2011 mid-year performance review. (ECF No. 86 ¶



                                                 5
54). Plaintiff also claims that the PIP was drafted only by Reynoso and Kanlian, but concedes that

the others had input. (Id.).

       Around the time that Defendant claims that Plaintiff’s PIP was being drafted, on February

21, 2011, Plaintiff submitted, for the first time in the record, an accommodation request related to

his OCD symptoms. (Def.’s SMF ¶ 55). Specifically, Plaintiff sought (1) 100% additional time

to complete his work responsibilities; (2) the ability to work out of the office four days a week; (3)

a reduction in the amount of driving time; and (4) a reduction in workplace stress through “clear

communication of deadlines and expectations,” with consideration and sensitivity towards his

OCD symptoms. (Def.’s SMF ¶ 56).

       Kanlian worked with Commerce’s reasonable accommodation coordinator to develop a

response to Plaintiff’s requests, and met with Plaintiff on March 28, 2011 to provide Plaintiff with

those responses. (Def.’s SMF ¶ 58; see also ECF No. 84-30 (the accommodation determination)).

Specifically, Kanlian explained that Plaintiff’s requests for four days of working out of the office

and for reduced driving time were granted in full, provided that Plaintiff met his requirements.

(Def.’s SMF ¶ 59; Pl.’s SMF ¶ 82). Kanlian further explained that Plaintiff’s request for 100%

additional time to complete assignments was denied, as such an accommodation could not be

implemented without “eliminating essential functions from [Plaintiff’s] job or lowering

performance standards.” (Def.’s SMF ¶ 60). However, Kanlian eliminated certain non-essential

tasks, such as inventory control and training new trade specialists in the office, to free up time.

(ECF No. 84-30 at 1–2). Kanlian also granted Plaintiff’s request to reduce stress to the extent that

she agreed to communicate the ITA’s deadlines and expectations to Plaintiff, and invited Plaintiff

to provide any other suggestions that would reduce stress. (Def.’s SMF ¶ 61).




                                                  6
       Plaintiff did not file a grievance regarding these determinations, nor did he provide any

further input on Kanlian’s proposed accommodations. (Def.’s SMF ¶ 63). Instead, Plaintiff

submitted another accommodation request on April 21, 2011, which was written by Plaintiff’s

physician, Dr. Laikin, and criticized Kanlian’s management and the ITA’s “heavy-handed,

arbitrary and capricious . . . [and] unacceptably nonprofessional” work environment. (Def.’s SMF

¶¶ 64–65). By the time that the letter was received by the ITA, Reynoso had returned from his

training program and issued a response denying Plaintiff’s request and explaining that

accommodations for Plaintiff’s workplace stress were already addressed by Kanlian’s March 2011

findings. (Def.’s SMF ¶¶ 68–70).

       On April 26, 2011, Kanlian and Reynoso drafted a mid-year review for Plaintiff and found

Plaintiff’s performance in all of the core elements of his position to be “unacceptable,” specifically

in the areas of “customer service, client results, partnership development and outreach, and . . .

resource management.” (Def.’s SMF ¶¶ 71–71). Kanlian and Reynoso also noted that several

companies complained that Plaintiff was unresponsive to their communications, which is a

complaint that neither Kanlian nor Reynoso had supposedly received before. (Def.’s SMF ¶¶ 73–

74). Plaintiff’s mid-year assessment showed that he (1) did not have any of the twelve local credits

or fifteen export successes that he was supposed to obtain; (2) completed only thirty-one of the

eighty required counseling sessions and three of the forty required face-to-face counseling

sessions; and (3) failed to properly record appointments and incorrectly entered his time and

attendance. (Def.’s SMF ¶¶ 75–80).

       Based on this mid-year assessment, Reynoso met with Plaintiff on May 12, 2011 to

implement the abovementioned PIP, which spanned sixty days and was intended to improve

Plaintiff’s performance. (Def.’s SMF ¶¶ 81–83). The specific objectives of the PIP were as



                                                  7
follows: (1) Customer Service; (2) Export Successes and Client Results; (3) Outreach and

Partnership; and (4) Resource Management. (Def.’s SMF ¶¶ 85–87; see also ECF No. 84-37 (the

PIP)). The requirements that Plaintiff needed to meet for each of these objectives, and how he

could meet them, were provided in detail in the PIP. (Def.’s SMF ¶ 88; see also ECF No. 84-37).

Throughout the duration of the PIP, Reynoso and Plaintiff met regularly to discuss Plaintiff’s

progress. (Def.’s SMF ¶ 90). During Plaintiff’s performance under the PIP, on or around June 13,

2011, Plaintiff submitted another accommodation request related to his loss of hearing from the

2010 car accident, which Reynoso granted. (Def.’s SMF ¶¶ 91–94).

        At the end of the PIP’s sixty-day duration, Plaintiff did not request an extension and

Reynoso found that Plaintiff failed to show improvement under any of the four factors listed in the

PIP. (Def.’s SMF ¶¶ 90, 96). As a result, on November 21, 2011, Reynoso issued Plaintiff a

detailed Notice of Proposed Removal, which explained that Plaintiff failed to meet the four critical

objectives of the PIP and provided examples of same. (Def.’s SMF ¶¶ 97–98). Plaintiff submitted

opposition, but Plaintiff did not claim that his proposed removal was based on retaliation or

discrimination. (Def.’s SMF ¶¶ 100–01). On February 21, 2012, the ITA accepted Reynoso’s

proposal to remove Plaintiff from federal service. (Def.’s SMF ¶¶ 102). Plaintiff filed an

administrative challenge of the ITA’s decision to terminate his employment and rejection of his

accommodation requests, which was denied by an administrative law judge who found in part that

the ITA terminated Plaintiff for performance-based reasons. (Def.’s SMF ¶¶ 105–08). Plaintiff

appealed this decision to the EEOC, who found against Plaintiff and concurred with the

administrative law judge on all grounds. (Def.’s SMF ¶ 109).

       Accordingly, on March 18, 2015, Plaintiff filed this action against Defendant. (ECF No.

2). On August 18, 2016, Plaintiff filed an amended complaint, alleging a cause of action for



                                                 8
disability-based discrimination in violation of the Rehabilitation Act, 29 U.S.C. § 701 et seq., and

a cause of action for violation of the anti-retaliation provision of the Rehabilitation Act, which

incorporates by reference § 12203(a) of the American with Disabilities Act, 42 U.S.C. § 12101

(“the ADA”). (ECF No. 39 (“FAC”) ¶¶ 67–75). In his amended complaint, Plaintiff alleges that

Defendant (1) “fail[ed] to reasonably accommodate Plaintiff’s disabilities;” (2) “fail[ed] to engage

in an interactive process with regard to providing reasonable accommodations;” (3) “subject[ed]

Plaintiff to a performance improvement plan that was punitive in nature and only served to

exacerbate Plaintiff’s disabling symptoms and undermine his work;” and (4) “terminat[ed]

Plaintiff’s employment” with a discriminatory and retaliatory motive. (FAC ¶¶ 70, 74). Plaintiff

seeks among other things damages and a direction from this Court “that Defendant expunge all

references to Plaintiff’s purported work deficiencies and removal from his federal employment

personnel records.” (FAC at p. 16–17). Defendant now moves for summary judgment.

                                    II.    LEGAL STANDARD

       Summary judgment is appropriate when, drawing all reasonable inferences in the non-

movant’s favor, there exists “no genuine dispute as to any material fact” and the movant is entitled

to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986). “[T]he moving party must show that the non-moving party has failed to

establish one or more essential elements of its case on which the non-moving party has the burden

of proof at trial.” McCabe v. Ernst & Young, LLP, 494 F.3d 418, 424 (3d Cir. 2007) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).

       The Court must consider all facts and their reasonable inferences in the light most favorable

to the non-moving party. See Pa. Coal Ass’n v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995). If a

reasonable juror could return a verdict for the non-moving party regarding material disputed



                                                  9
factual issues, summary judgment is not appropriate. See Anderson, 477 U.S. at 249 (“[A]t

the summary judgment stage the judge’s function is not himself to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”).

                                         III.    DISCUSSION

   A. McDonnell Douglas Framework

       In determining this motion for summary judgment, the burden shifting framework

established by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05

(1973) (“the McDonnell Douglas test”), applies to each of Plaintiff’s statutory claims. See Wishkin

v. Potter, 476 F.3d 180, 185 (3d Cir. 2006) (stating that the McDonnell Douglas test applies to a

discrimination claim brought pursuant to the Rehabilitation Act); Mastrolia v. Potter, No. 08-5967,

2010 WL 1752531, at *11–12 (D.N.J. Apr. 27, 2010) (applying the McDonnell Douglas test to a

retaliation claim brought pursuant to the Rehabilitation Act).

       Under the McDonnell Douglas test, a plaintiff bears the initial burden of establishing a

prima facie case of unlawful discrimination or retaliation. McDonnell Douglas, 411 U.S. at 802;

see also Moore v. City of Phila., 461 F.3d 331, 342 (3d Cir. 2006) (applying the McDonnell

Douglas test to a retaliation claim). If the plaintiff succeeds in establishing a prima facie case, the

burden then shifts to the defendant to articulate a legitimate, nondiscriminatory reason for the

plaintiff’s termination. McDonnell Douglas, 411 U.S. at 802. If the defendant is able to articulate

such a reason, the plaintiff must then show that the proffered reason was a pretext for a

discriminatory decision in order to survive summary judgment. Id. at 804–05. A plaintiff seeking

to avoid summary judgment at the pretext stage must offer sufficient evidence that would “allow

a factfinder reasonably to infer that each of the employer’s proffered non-discriminatory reasons .

. . was either a post hoc fabrication or otherwise did not actually motivate the employment action



                                                  10
(that is, the proffered reason is a pretext).” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)

(citations and emphasis omitted).

   B. Step 1: Plaintiff’s Burden to Establish a Prima Facie Claim

       As an initial matter, Defendant does not dispute for purposes of this motion that Plaintiff

can articulate a prima facie claim of retaliation under the Rehabilitation Act. (ECF No. 84-1 at

33). Therefore, the Court assumes without further analysis that Plaintiff’s Retaliation Claim meets

the standard of the first step of the McDonnell Douglas test.

       Upon a review of the amended complaint, and for ease of this discussion, the Court notes

that Plaintiff’s cause of action for discrimination under the Rehabilitation Act consists of three

individual claims which will be analyzed separately: (1) the “Discrimination Claim,” which

consists of Plaintiff’s allegations that he was discriminatorily discharged and subjected to the PIP

in an attempt to punish rather than assist him; (2) the “Accommodation Claim,” which consists of

Plaintiff’s allegations that Defendant failed to reasonably accommodate his OCD; and (3) the

“Interactive Process Claim,” which consists of Plaintiff’s allegations that Defendant did not

involve Plaintiff in the process of accommodating Plaintiff’s disability. For the reasons stated

below, the Court finds that Plaintiff sufficiently established a prima facie case for his

Discrimination Claim, but failed to do so for his Accommodation and Interactive Process Claims.

   1. Discrimination Claim

       A prima facie claim for discrimination under the Rehabilitation Act requires Plaintiff to

show that (1) he has a disability; (2) he was qualified for the position “with or without reasonable

accommodations by the employer”; and (3) despite his qualifications, he was nevertheless

terminated or otherwise precluded from performing the job. Wishkin, 476 F.3d at 184–85. For

purposes of this motion, Defendant concedes that Plaintiff can show both that he suffers from a



                                                11
disability and that he was terminated and/or was otherwise prevented from performing his job as

a trade specialist. (ECF No. 84-1 at 18). Therefore, the Court’s analysis shall focus on the second

prong, i.e., whether Plaintiff was qualified for his position as a trade specialist.

        In claiming that Plaintiff is unqualified for his position with the ITA, Defendant raises two

arguments: (1) Plaintiff is judicially estopped from claiming that he was qualified for a position

with the ITA based on his representations in his social security benefits application; and (2)

Plaintiff’s poor performance reviews show his lack of qualification for a position with the ITA.

(ECF No. 84-1 at 19–21).

    a. Judicial Estoppel

        Defendant first argues that Plaintiff is judicially estopped from alleging that he is qualified

for his position with the ITA, because Dr. Laikin opined in Plaintiff’s 2014 application for social

security benefits that Plaintiff was “totally disabled” and unable to perform any aspect of his job

as a trade specialist beginning in March 2010 through his termination in February 2012. (ECF No.

84-1 at 19–20). Defendant cites several district court cases to support this argument. See, e.g.,

Morris v. Siemens Components, Inc., 928 F. Supp. 486, 496–97 (D.N.J. 1996) (finding that the

plaintiff was judicially estopped from arguing that she was qualified to perform her job at the time

of her discharge when she simultaneously represented that she was unable to work in her

application for employment benefits); McNemar v. Disney Stores, Inc., No. 94-6997, 1995 U.S.

Dist. LEXIS 9454, at *3 (E.D. Pa. June 30, 1995) (“Although the Third Circuit has not directly

addressed this issue, most federal courts agree that an employee who represents on a benefits

application that he is disabled is judicially estopped from arguing [in a discrimination action] that

he is qualified to perform the duties of the position involved.”), aff’d, 91 F.3d 610 (3d Cir. 1996);

see also LaRochelle v. Wilmac Corp., 210 F. Supp. 3d 658, 710 (E.D. Pa. 2016) (applying judicial



                                                  12
estoppel to a plaintiff attempting to claim she was qualified for her position when she stated in her

worker’s compensation application that her work related injury caused her to stop working and left

her fully disabled), aff’d, No. 17-3349, 2019 WL 1769077 (3d Cir. Apr. 22, 2019).

       The Court does not agree that Plaintiff is judicially estopped from claiming that he was

qualified for his position with the ITA. The Court first notes that each of the district court cases

cited by Defendant involved a detailed application of the particular facts of that case, and this

Court is not bound by those determinations. Furthermore, in cases decided after Morris and

McNemar, the Third Circuit Court of Appeals has stated that “there is no necessary inconsistency

in simultaneously representing oneself as unable to work for [social security benefits] purposes yet

able to work for ADA purposes,” because the Social Security Administration does not take the

possibility of reasonable accommodations into account, whereas actions under the ADA and

Rehabilitation Act do. Bisker v. GGS Info. Servs., Inc., 342 F. App’x 791, 794–95 (3d Cir. 2009);

Turner v. Hershey Chocolate USA, 440 F.3d 604, 608 (3d Cir. 2006) (finding that plaintiff’s

statements in a social security benefits application did not judicially estop her in a subsequent

ADA action where she proposed reasonable accommodation requests, which were not accounted

for by the Social Security Administration); see also Mastrolia v. Potter, No. 08-5967, 2010 WL

1752531, at *3 (D.N.J. Apr. 27, 2010) (citing several Third Circuit Court of Appeals cases and

explaining that “cases under the ADA apply with equal force when interpreting the standards of

the Rehabilitation Act.”). Therefore, the Court will not only look at the fact that Plaintiff filed a

claim for social security benefits, but instead will analyze whether the specific statements made

by Plaintiff in his application for social security benefits were consistent with those in this action.

See Bisker, 342 F. App’x at 795.




                                                  13
        The Court finds that Plaintiff’s representations in his application for social security benefits

and in filings related to this action are consistent. While Dr. Laikin’s letter in support of Plaintiff’s

application for social security benefits stated that the combination of OCD and the two car

accidents left Plaintiff “totally disabled,” Dr. Laikin further testified in connection with this action

that Plaintiff would have been able to perform his job as a trade specialist after the March 2010

accident had Defendant provided him with further reasonable accommodations, such as additional

time to complete assignments. (ECF No. 86-3 at 301:1–04:13). This is consistent with Plaintiff’s

allegations before this Court, which are, in substance, that he could have performed his job as a

trade specialist had Defendant granted his reasonable accommodation requests instead of allegedly

engaging in discriminatory activities such as denying his requests and taking adverse employment

actions against him. (See ECF No. 85 at 24–25). The Court disagrees with Defendant’s first

argument and shall not apply judicial estoppel to Plaintiff’s claim of qualification for a position

with the ITA.

    b. Application of Plaintiff’s Performance Reviews on his Qualification

        Defendant also argues that Plaintiff’s lack of qualifications can be shown through his poor

performance reviews and the complaints of his supervisors. While these facts are relevant to other

sections in the analysis of Defendant’s motion, the Court does not find them dispositive as to

Plaintiff’s qualifications for holding his position as a trade specialist. See Pizio v. HTMT Global

Sols., No. 09-1136, 2014 WL 2926499, at *4 (D.N.J. June 27, 2014) (“Determining whether or not

Plaintiff performed his job satisfactorily is part of the pretext stage of the [McDonnell Douglas

test].”) (citing Weldon v. Kraft, Inc., 896 F.2d 793, 798 (3d Cir. 1990)). Here, Plaintiff has put

forward uncontested facts that he has both a bachelor’s and a master’s degree in economics, has

worked in this field for over thirty years, and has received some measure of praise in his



                                                   14
performance reviews, (see Def.’s SMF ¶ 8; Pl.’s SMF ¶ 2), which the Court finds to be sufficient

for purposes of the first step of the McDonnell Douglas test to show that Plaintiff was qualified

for a trade specialist position. Therefore, the Court finds that Defendant is not entitled to summary

judgment as to Plaintiff’s prima facie case for his Discrimination Claim.

   2. Accommodation Claim

       The prima facie elements for Plaintiff’s Accommodation Claim are identical to those for

his Discrimination Claim, but with the additional element that Plaintiff must show that a reasonable

accommodation was possible. See Donahue v. Consol. Rail Corp., 224 F.3d 226, 229 (3d Cir.

2000) (citing Shiring v. Runyon, 90 F.3d 827, 831 (3d Cir. 1996)); Taylor v. Phoenixville Sch.

Dist., 184 F.3d 296, 311 (3d Cir. 1999) (“Discrimination under the ADA encompasses not only

adverse actions motivated by prejudice and fear of disabilities, but also includes failing to make

reasonable accommodations for a plaintiff’s disabilities.”); see also Mastrolia, 2010 WL 1752531,

at *3 (citing several Third Circuit Court of Appeals cases and explaining that “cases under the

ADA apply with equal force when interpreting the standards of the Rehabilitation Act.”).

       Here, Plaintiff is able to show that he suffers from the disability of OCD and was otherwise

qualified for his position as a trade specialist for the same reasons articulated as to Plaintiff’s

Discrimination Claim.     However, Plaintiff is unable to show that he made any reasonable

accommodation requests that Defendant failed to respond to. The record reflects that Plaintiff

made the following accommodation requests: (1) for 100% additional time to complete

assignments; (2) working out of the office four days a week; (3) reduced driving time; (4) a

reduction in workplace stress through “clear communication of deadlines and expectations,” and

consideration and sensitivity towards his OCD symptoms; and (5) accommodations related to his

hearing loss. (Def.’s SMF ¶¶ 56, 93).



                                                 15
        It is uncontested that Plaintiff’s request to work out of the office, for reduced driving time,

and to accommodate his hearing loss were all granted, and are therefore not actionable. (See ECF

No. 84-30 (March 28, 2011 accommodation decision); ECF No. 84-40 (June 30, 2011

accommodation decision)). Plaintiff’s remaining requests were impracticable, or could not be

reasonably accommodated, and therefore do not support a prima facie claim for failure to provide

reasonable accommodations.

        First, Plaintiff’s request for 100% additional time to complete assignments was

impracticable because, as explained by Kanlian, it could not be implemented without eliminating

essential functions of Plaintiff’s position or otherwise lowering the performance standards of the

trade specialist position. See S.E. Cmty. Coll. v. Davis, 442 U.S. 397, 412–13 (1979) (finding in a

discrimination-based case that the defendant-nursing college was not required “to lower or to effect

substantial modifications of standards to accommodate a handicapped person.”); Meyers v.

Conshohocken Catholic Sch., No. 03-4693, 2004 WL 3037945, at *9 (E.D. Pa. Dec. 30, 2004) (“an

employer need not eliminate the essential functions of a position in order to accommodate an

employee’s disability.”). Plaintiff has not pointed to any genuine issue of material fact to dispute

this point.

        Second, Plaintiff’s request for a less stressful work environment, which was articulated in

Plaintiff’s February 21, 2011 and April 21, 2011 letters, is similarly insufficient to establish a

prima facie claim for failure to provide reasonable accommodations. The Third Circuit Court of

Appeals has specifically held that an employer is not required to implement a proposed

accommodation request to ensure that the employee is not subjected to prolonged or inordinate

stress. Gaul v. Lucent Techs., Inc., 134 F.3d 576, 581 (3d Cir. 1998). In reaching this decision,

the Third Circuit Court of Appeals explained that such a “proposed accommodation would impose



                                                  16
a wholly impractical obligation on” the employer, because the employer’s “compliance would

depend entirely on [the disabled employee’s] stress level at any given moment” and would turn

“on an infinite number of variables, few of which [the employer] controls.” Id. Moreover, such

an accommodation would require this Court to dictate “the conditions of [Plaintiff’s] employment,

most notably, with whom he will work.” Id. Contrary to Plaintiff’s argument that the decision in

Gaul only applies to situations where the claimant is complaining of anonymous coworkers, (ECF

No. 85 at 31), the Court finds it clear from the plain language quoted above that a request for a

reduction in stress, such as the one proposed by Plaintiff, is impractical and fails as a matter of

law.

       Accordingly, the Court finds that the accommodations proposed by Plaintiff were either

granted or impracticable, and that summary judgment must therefore be entered in favor of

Defendant on Plaintiff’s Accommodation Claim.

   3. Interactive Process Claim

       “To determine the appropriate reasonable accommodation it may be necessary for the

[employer] to initiate an informal, interactive process with the [employee] in need of

accommodation. This process should identify the precise limitations resulting from the disability

and the potential reasonable accommodations that could overcome those limitations.” Taylor, 184

F.3d at 311 (quoting 29 C.F.R. § 1630.2(o)(3)). In other words, Plaintiff can establish a prima

facie claim that Defendant failed to engage in an interactive process by showing that (1) Defendant

knew about Plaintiff’s disability; (2) Plaintiff requested an accommodation; (3) Defendant did not

make a good faith effort to respond to Plaintiff’s request; and (4) Plaintiff could have been

reasonably accommodated but for Defendant’s lack of good faith. Id. at 319–20.




                                                17
        Here, it is uncontested that Defendant learned of Plaintiff’s OCD disability in April 2010

and Plaintiff made accommodation requests in his February 21, 2011 and April 21, 2011 letters.

(See Def.’s SMF ¶¶ 2, 55, 64–65). Nevertheless, judgment must be entered in Defendant’s favor,

as the Court has already determined above that Plaintiff has not made a request for a reasonable

accommodation in the two relevant areas -- 100% additional time to complete assignments and a

less stressful work environment. See Whelan v. Teledyne Metalworking Prods., 226 F. App’x 141,

147 (3d Cir. 2007) (explaining that “failure to participate in the interactive process is not a ground

for liability unless . . . a reasonable accommodation existed and the employer unreasonably failed

to provide it”).

        Even assuming arguendo that Plaintiff’s accommodation requests were reasonable,

Defendant would still be entitled to judgment in his favor because Plaintiff cannot show that

Defendant failed to make a good faith effort to accommodate Plaintiff’s requests. As stated above,

Defendant granted Plaintiff’s requests to work out of the office, reduce his driving time, and

accommodate his hearing loss. Even when Kanlian rejected Plaintiff’s requests, she still explained

her decision and implemented other accommodations to assist Plaintiff. For example, Kanlian

rejected Plaintiff’s request for 100% additional time to complete assignments but eliminated

certain non-essential tasks, such as inventory control and training new trade specialists in the

office, to free up time. (Def.’s SMF ¶¶ 60–61; ECF No. 84-30 at 1–2). As another example,

Kanlian rejected Plaintiff’s request to reduced stress in the workplace but agreed to communicate

deadlines and expectations in writing. (Def.’s SMF ¶ 61; ECF No. 84-30 at 4).

        The Court also observes that Defendant informed Plaintiff about the reasoning behind the

accommodation determinations and provided Plaintiff with opportunities to offer suggestions on

how to further assist his performance. Kanlian and/or Reynoso, among other things, (1) included



                                                 18
in their communications to Plaintiff a method to contest their decision or file a grievance; (2)

invited Plaintiff to provide any suggestions or further proposals to accommodate his disability; and

(3) provided Plaintiff with information about where to receive help in the event that his allegedly

unsatisfactory performance was caused by personal issues. (Def.’s SMF ¶¶ 24, 47, 61–62).

       Despite these opportunities, it is uncontested that Plaintiff did not dispute any of Kanlian

or Reynoso’s accommodation request findings, provide them with further input, or otherwise file

a grievance. (Def.’s SMF ¶ 63). The Court does not find that Defendant, who responded to

Plaintiff’s accommodation requests, can be accountable for Plaintiff’s failure to further engage in

the accommodation process. See Sturm v. UAL Corp., No. 98-264, 2000 U.S. Dist. LEXIS 13331,

at *35–38 (D.N.J. Sept. 5, 2000) (granting the defendant’s motion for summary judgment and

reasoning that the defendant, who responded to plaintiff’s accommodation request by requesting

further information, could not be held liable for an interactive process claim based on the plaintiff’s

“failure to cooperate” and provide the requested information). Accordingly, the Court finds that

Plaintiff cannot show that Defendant lacked good faith in responding to his accommodation

requests, and therefore judgment must be entered in Defendant’s favor on Plaintiff’s Interactive

Process Claim.

   C. Step 2: Defendant’s Burden to Show Legitimate Reason for Conduct

       Having established a prima facie case for both Plaintiff’s Discrimination and Retaliation

Claims, the burden now moves to Defendant to assert a legitimate, non-discriminatory reason for

the disparate treatment and termination of Plaintiff. Wishkin, 476 F.3d at 185. “If the employer

[sets] forth a legitimate business explanation, then the presumption of discriminatory intent created

by the employee’s prima facie case is rebutted and the presumption simply drops out of the

picture.” Barber v. CSX Distribution Servs., 68 F.3d 694, 698 (3d Cir. 1995) (internal quotations



                                                  19
omitted). The defendant’s burden at the second step of the McDonnell Douglas test “has been

described as ‘relatively light,’ and is deemed ‘satisfied if the employer provides evidence, which,

if true, would permit a conclusion that it took the adverse employment action for a non-

discriminatory reason.’” Cross v. Brennan, No. 12-2670, 2016 U.S. Dist. LEXIS 120332, at *18

(D.N.J. Sept. 6, 2016) (quoting Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013)).

       Here, the Court finds, and Plaintiff does not seem to contest, that Defendant easily

demonstrates a legitimate non-discriminatory reason for Plaintiff’s termination and the other

alleged adverse employment actions taken against him. Defendant claims that this case has

nothing to do with discrimination or retaliation, but rather pertains to an employee who was

justifiably terminated for failing to meet his legitimate and expected productivity requirements

despite the reasonable accommodations provided by Defendant. (ECF No. 84-1 at 24–25). This

narrative is supported by the uncontested facts in the record. Both before and after Plaintiff

disclosed his OCD disability in April 2010, Reynoso and Kanlian attempted to account for

Plaintiff’s medical needs in evaluating his performance. For example, Reynoso nearly halved the

amount of counseling sessions, out-of-office visits, and expected export successes Plaintiff was

required to meet after the 2010 car accident. (Def.’s SMF ¶¶ 37–40). As another example, Kanlian

granted several of Plaintiff’s February 2011 proposed accommodations, such as working out of

the office four days a week, and even provided some level of accommodation for the February

2011 requests that she appropriately rejected, such as denying the majority of Plaintiff’s proposed

accommodation for workplace stress but still providing clear communication of tasks and goals.

(Def.’s SMF ¶¶ 59, 61; ECF No. 84-30 at 4).

       Despite these accommodations, according to Defendant, Plaintiff consistently failed to

meet the requirements of his position going back as far as 2008 until his termination in February



                                                20
2012. In almost every annual and semi-annual review, Defendant rated Plaintiff’s performance at

a Level 2 or lower based on nearly identical complaints, i.e., failing to (1) complete the required

number of out-of-office visits, counseling sessions, and export successes; and (2) properly record

and submit his time and attendance. (Def.’s SMF ¶¶ 8–9, 16–18, 28, 38–40, 43, 75–80). In

addition to his performance reviews, Defendant also made Plaintiff aware of his allegedly

unsatisfactory performance through Reynoso’s June 22, 2009 letter of reprimand and December

13, 2010 letter recommending suspension, which highlighted Plaintiff’s abovementioned failures

to meet his performance requirements. (Def.’s SMF ¶¶ 20–25, 44).

       The uncontested record reflects that Defendant gave Plaintiff several opportunities to

explain and/or improve his lackluster performance. Reynoso and Kanlian (1) ended several of

their communications to Plaintiff with information on how to contest their determinations; (2)

provided Plaintiff with information on how to receive help if personal or other issues were

contributing to his unsatisfactory work performance; and (3) invited Plaintiff to provide

suggestions on how to help further accommodate him and reduce his stress in the assessment of

his accommodation requests. (Def.’s SMF ¶¶ 24, 47, 61–62). Nevertheless, Plaintiff specifically

admitted that, after he received these reviews and reprimands, he made no effort to improve his

performance or follow up on his supervisors’ information requests or suggestions. (Def.’s SMF

¶¶ 10, 19, 25–26, 49).

       In response to Plaintiff’s allegedly unsatisfactory performance, Kanlian purportedly began

contemplating and drafting a PIP for Plaintiff as early as February 7, 2011. (Def.’s SMF ¶ 53;

ECF No. 86 ¶ 53 (Plaintiff conceding that Kanlian began to “look into” a PIP for Plaintiff on

February 7, 2011)). In May 2011, shortly after Plaintiff received a mid-year review stating that

his performance was “unacceptable,” Reynoso implemented the abovementioned PIP, which



                                                21
covered sixty days and was designed to improve Plaintiff’s performance by providing him with

specific objectives and detailed instructions on how to meet them. (Def.’s SMF ¶¶ 81–88; see also

ECF No. 84-37 (the PIP)). At the end of the PIP’s sixty-day duration, Plaintiff did not request an

extension and had not met the requirements for each objective listed in the PIP. (Def.’s SMF ¶¶

90, 96). As a result of Plaintiff’s failure to satisfy the PIP and otherwise improve his performance,

Reynoso issued Plaintiff a “Notice of Proposed Removal” in November 2011 and Defendant

terminated Plaintiff’s employment in February 2012. (Def.’s SMF ¶¶ 97, 102). Based on this

narrative, which is corroborated by evidence in the record, the Court concludes that Defendant met

his burden at the second step of the McDonnell Douglas test. Thus, the burden now shifts to

Plaintiff to establish an indication of pretext.

    D. Step 3: Plaintiff’s Evidence of Pretext
        A plaintiff seeking to avoid summary judgment at the pretext stage must offer sufficient

evidence that would “allow a factfinder reasonably to infer that each of the employer’s proffered

non-discriminatory reasons . . . was either a post hoc fabrication or otherwise did not actually

motivate the employment action (that is, the proffered reason is a pretext).” Fuentes, 32 F.3d at

764 (citations and emphasis omitted). To that end, “the non-moving plaintiff must demonstrate

such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer's proffered legitimate reasons for its action that a reasonable factfinder could rationally

find them unworthy of credence . . . and hence infer that the employer did not act for [the asserted]

non-discriminatory reasons.” Id. (quotations omitted); see also Greenberg v. Camden Cnty.

Vocational & Tech. Schs., 310 N.J. Super. 189, 200 (App. Div. 1998) (stating same).

        Importantly, when determining whether a proffered reason is a pretext, this Court “must

review the record ‘taken as a whole.’” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150 (2000) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

                                                   22
This Court must also “draw all reasonable inferences in favor of the nonmoving party, and it may

not make credibility determinations or weigh the evidence.” Id. It is up to the jury to weigh the

evidence, determine the credibility of testimony, and draw the necessary inferences from

each. Id. As such, this Court must determine whether Defendant’s proffered reason is a pretext by

giving “credence to the evidence favoring the nonmovant as well as that ‘evidence supporting the

moving party that is uncontradicted and unimpeached, at least to the extent that that evidence

comes from disinterested witnesses.’” Id. at 151 (quoting C. Wright & A. Miller, Federal Practice

and Procedure § 2529, p. 300 (2d ed.1995)).

       According to Plaintiff, Defendant imposed the PIP—which was intentionally designed in

a way that Plaintiff would be unable to satisfy his requirements—in response to Plaintiff’s

disclosure that he suffers from an OCD disability and his requests for reasonable accommodations.

Plaintiff continues that and Defendant used Plaintiff’s failure to meet the PIP’s requirements as a

pretext for his termination and to hide Defendant’s true discriminatory and retaliatory motive. (See

generally ECF No. 85). To support this assertion, Plaintiff makes three arguments: (1) Plaintiff

was only subjected to a PIP and terminated after he disclosed his OCD disability and requested

accommodations; (2) Reynoso and Kanlian disregarded established policy in drafting the PIP when

they failed to involve a human resources specialist in their final determination; and (3) the

accommodations and the PIP implemented by Defendant were conditioned on onerous

administrative requirements that were not “essential functions” of the trade specialists position.

(Id. at 25–27, 29). For the reasons discussed herein, the Court concludes that the facts in the

record, even when viewed in a light most favorable to Plaintiff, do not support Plaintiff’s

arguments, and there is no other evidence in the record by which a reasonable jury could find that




                                                23
Defendant’s non-discriminatory reason for imposing the PIP and terminating Plaintiff’s

employment was a pretext for a discriminatory or retaliatory motive.

   1. Temporal Proximity

       Plaintiff first argues that pretext can be shown because he was subjected to the PIP in April

2011 and terminated in February 2012, i.e., after he disclosed his OCD disability in April 2010

and requested accommodations on February 21, 2011. (Id. at 26). The Court does not find the

fact that Plaintiff incurred an adverse employment action after he engaged in a protected activity,

without more, is indicative of a discriminatory or retaliatory motive. See Davis v. Temple Univ.

Hosp., Inc., No. 14-5981, 2015 U.S. Dist. LEXIS 154312, at *18 (E.D. Pa. Nov. 16, 2015) (finding

temporal proximity by itself to be insufficient to support a finding of pretext when applied to the

factual record of that case).

       To the contrary, there does not appear to be any causation in this case between Plaintiff’s

disclosure and accommodation requests, on the one hand, and the adverse employments actions

taken by Defendant, on the other. Plaintiff was reprimanded and received negative performance

reviews starting in at least 2008, i.e., long before he disclosed his OCD symptoms or made any

accommodation requests. See Verma v. Univ. of Pa., 533 F. App’x 115, 119 (3d Cir. 2013) (“[T]his

Court has declined to infer such a causal link where an employee’s negative performance

evaluations predated any protected activity.”); Shaner v. Synthes (USA), 204 F.3d 494, 505 (3d

Cir. 2000) (explaining that an adverse employment action was not “unusually suggestive” when it

started before plaintiff’s first charge of discrimination). Furthermore, Plaintiff concedes that

Kanlian contacted a human resources representative, Michelle Swinton-Sulewsky, on February 7,

2011 via email and asked for guidance on how to implement a PIP for Plaintiff, (Def.’s SMF ¶ 53;

ECF No. 86 ¶ 53), which contradicts Plaintiff’s claim that the decision to implement a PIP occurred



                                                24
after Plaintiff’s later-filed February 21, 2011 accommodation request. Accordingly, the Court

concludes that any perceived temporal proximity in this case between Plaintiff’s protected activity

and any adverse employment action does not cast doubt on Defendant’s proffered non-

discriminatory reason for Plaintiff’s termination.

    2. Disregard of Established Policy

        Plaintiff also argues that pretext can be shown from Reynoso and Kanlian’s disregard of

Defendant’s established policy to involve a human resources specialist in the drafting of a PIP.

(ECF No. 85 at 26). To support this argument, Plaintiff points to Sulewsky’s deposition testimony

that she (1) provided edits to the first draft of the PIP only; (2) did not review the final draft of the

PIP before it was implemented; and (3) would normally be more involved in the drafting and final

decision process when a PIP was issued. (ECF No. 86-4 at 43:6–45:14). Plaintiff claims that this

testimony contradicts the sworn statements of Reynoso and Kanlian, who both testified that

Sulewsky helped draft Plaintiff’s PIP. (ECF No. 85 at 17).

        The Court is not convinced that Plaintiff has sufficiently shown an established policy that

was disregarded by Defendant because Plaintiff does not point to any written policy or other

evidence, besides Sulewsky’s testimony regarding her personal experiences, which states that a

human resources specialist must be involved in the drafting process of a PIP or have a specific

amount of input in same. See Smith v. Allentown, 589 F.3d 684, 692 n.5 (3d Cir. 2009) (rejecting

Plaintiff’s attempt at showing a deviation from policy requiring a mandatory progressive discipline

structure, because “none of the materials he cites in support of this averment contain the text of

the policy or a description of the disciplinary framework it allegedly imposes.”); McManamy v.

Select Med. Corp., No. 14-1463, 2016 U.S. Dist. LEXIS 161419, at *26 (W.D. Pa. Nov. 22, 2016)

(“Without such a baseline [of identifying an established policy] for comparison, there is no way in



                                                   25
which a jury could find that [the defendant] deviated from its policy in this instance in a way

suggestive of pretext.”).

       Even if there was a policy that required input from a human resources specialist, the Court

is nevertheless unconvinced that a reasonable jury could conclude that Defendant violated same,

considering Sulewsky testified that she (1) helped Reynoso determine whether there was a

performance issue with Plaintiff; (2) provided examples of PIPs to Reynoso and Kanlian; (3)

reviewed and edited the first draft of Plaintiff’s PIP; and (4) participated on conference calls with

Reynoso, Kanlian, and the Office of the General Counsel after the PIP was issued. (ECF No. 86-

4 at 53:5–54:11, 75:23–77:20). This testimony does not contradict the statements of Reynoso and

Kanlian. For example, Kanlian testified that she and Reynoso worked with Sulewsky “from the

onset,” stopped working with Sulewsky “[a]t a certain point,” and involved Sulewsky “again later

on in the completion of the process,” (ECF No. 84-24 at 491:3–7), which is consistent with

Sulewsky’s abovementioned testimony that she provided assistance at the beginning of the PIP

drafting process, was not involved in the final draft of the PIP, and participated in conference calls

regarding the PIP after it was implemented. Accordingly, the Court rejects Plaintiff’s second

argument and finds that the circumstances surrounding the drafting of the PIP do not raise a

suspicion of pretext.

   3. Administrative Requirements

       Finally, Plaintiff argues throughout his opposition brief that Defendant conditioned

Plaintiff’s reasonable accommodations and the PIP on onerous administrative responsibilities.

(See ECF No. 85 at 3, 29–30). According to Plaintiff, these administrative requirements, such as

accounting for his attendance and time, were not “essential functions” of his position as a trade

specialist. (Id.). However, Plaintiff does not offer any support for these arguments outside of his



                                                 26
own affidavit and deposition testimony, which is not sufficient to survive the summary judgment

stage. See Thomas v. Del. State Univ., 626 F. App’x 384, 389 n.6 (3d Cir. 2015) (stating that

“unsupported deposition testimony, which is contradicted by the record, is insufficient to defeat

summary judgment”); Gonzalez v. Sec’y of Dep’t of Homeland Sec., 678 F.3d 254, 263 (3d Cir.

2012) (explaining that “conclusory, self-serving affidavits are insufficient to withstand a motion

for summary judgment.”) (citing Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161

(3d Cir. 2009)). Therefore, the Court finds Plaintiff’s last argument that these administrative

requirements were not “essential” or support a finding of pretext to be without merit.

   4. Overall Lack of Evidence

       Having rejected all three of Plaintiff’s arguments, the Court finds that there is no factual

support in the record, even when viewed in Plaintiff’s favor, by which a reasonable jury could

conclude that Defendant’s non-discriminatory reason for implementing the PIP and terminating

Plaintiff’s employment was a pretext for a discriminatory or retaliatory motive. Plaintiff does not

point to (1) any discriminatory comments made by any employee of Defendant; (2) any document

or testimony that supports an inference that Plaintiff’s disability played a role in the adverse

employment actions taken against him; or (3) any similarly situated employees without a disability

who were treated better than Plaintiff. Moreover, Plaintiff does not contest the accuracy of the

performance reviews as stated by Defendant and admits that he did not attempt to improve his

performance or challenge most of Defendant’s evaluations. (ECF No. 86 ¶¶ 8, 10, 16–19, 25, 28,

38–43, 63, 80). Plaintiff even concedes that the requirements of the PIP were reasonable to impose

on a trade specialist, (ECF No. 84-5 at 18:17–20, 20:13–19, 23:8–21, 25:21–26:3), which further

contradicts the argument that the PIP was punitive in nature and only implemented to justify

Plaintiff’s termination. Considering that there is no evidence in the record supporting Plaintiff’s



                                                27
pretext narrative, the Court concludes that a reasonable jury could not find in favor of Plaintiff

over Defendant’s corroborated non-discriminatory reason for the adverse employment actions

taken against him. Accordingly, Defendant is entitled to summary judgment on all of Plaintiff’s

causes of action. 3

                                      IV.     CONCLUSION

        For the aforementioned reasons, the Court hereby grants Defendant’s motion for summary

judgment. An appropriate Order follows this Opinion.




Dated: June 20, 2019.



                                                    s/ John Michael Vazquez
                                                    JOHN MICHAEL VAZQUEZ
                                                    United States District Court Judge




3
  Had the Court concluded that Plaintiff could show a prima facie case for his Accommodation
and Interactive Process Claims, Defendant would nevertheless be entitled to summary judgment
on those claims based on Plaintiff’s failure to meet the third step of the McDonnell Douglas test
discussed above.
                                               28
